Renewed application by respondent (who was disbarred by order of this court dated March 4, 1963) (1) to confirm the report of the Referee who was designated as such upon respondent’s previous application to vacate said disbarment order, (2) to vacate the disbarment order and (3) to reinstate him as a member of the Bar. Application referred to the Committee on Character and Fitness * for the Tenth Judicial District for (1) investigation and hearing as to whether petitioner presently possesses the requisite character and fitness for an attorney and counselor at law and (2) a report setting forth the committee’s findings and recommendations. The present application will be held in abeyance pending receipt of such report. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur.